DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Examiner’s Amendment
3.  (Currently Amended) The diagnostic system according to claim 1, wherein the  physiological parameter information comprises at least one of body temperature information, respiratory rate information or heart rate information of a user, and 
the model establishment circuitry is further configured to perform the training process using the image training data, the  parameter information corresponding to the image training data and the physiological parameter information, and establish the estimation model.
4. (Canceled)
15. (Canceled)
22. (Currently Amended) The diagnostic method according to claim 14, wherein: 
after performing the training process using image training data and the  parameter information, and establishing the estimation model, the diagnostic method further comprises: 
acquiring the second tongue image; and 
storing the second tongue image with the information about the user; and 
after the analyzing acquired image information using the estimation model, and generating an analysis result about a probability that a user corresponding to the acquired image information suffers from a cancer, the diagnostic method further comprises: 
storing the analysis result with the information about the user, to establish a personal profile database for each user.
	25.  (Currently Amended) The diagnostic method according to claim 14, wherein before performing a training process using received image training data and the  parameter information, and establishing an estimation model, the diagnostic method further comprises: 
acquiring the first tongue image information; First Named Inventor: Dong ChaiApplication No.: 16/029,256 -11- 
performing an image conversion operation on the acquired first tongue image information; and
generating the image training data using at least one of the first tongue image information or the converted first tongue image information.

Allowable Subject Matter
Claims 1, 3, 7-12, 14, and 18-26 are allowed.

Reasons for Allowance
The prior art fails to teach or suggest the claimed tongue-image-based diagnostic system and 
method of imaging a radiolabeled tissues claimed and it would not have been obvious to one with
ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793